In an action, inter alia, to recover no-fault insurance benefits, the plaintiff appeals from so much of an order of the Supreme Court, Kings County (Hall, J.), dated December 19, 2000, as denied her cross motion for summary judgment on her claim for no-fault insurance benefits, including medical expenses and loss of earnings.
Ordered that the order is affirmed insofar as appealed from, with costs.
The plaintiff contends that the respondent violated Insurance Law § 5106 by failing to deny or pay no-fault benefits within 30 days of the receipt of her application. However, Insurance Law § 5106 (a) states that benefits are only “overdue if not paid within thirty days after the claimant supplies proof of the fact and amount of loss sustained” (see, 11 NYCRR 65.15 [g]). There are issues of fact as to if and when the plaintiff submitted sufficient verification of her claims. Smith, J.P., Goldstein, McGinity and H. Miller, JJ., concur.